Appeal by the defendant from four judgments of the Supreme Court, Queens County (Brennan, J.), all rendered July 30, 1984, convicting him of robbery in the first degree (four counts; one as to each indictment), upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant failed to raise his objections to the adequacy of his plea allocutions in the court of first instance and, accordingly, has not preserved his claim for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Banks, 117 AD2d 611, lv denied 67 NY2d 939; People v Buchicchio, 116 AD2d 729, lv denied 67 NY2d 940). A reversal in the interest of justice is not warranted (see, People v Greenridge, 129 AD2d 585; People v Soto, 111 AD2d 836; People v Nasti, 90 AD2d 507; People v Ebron, 87 AD2d 653).
The defendant contends that the court erred in sentencing him as a second felony offender on the ground that his prior felony conviction was constitutionally infirm. He was fully advised of his right to a hearing to controvert the predicate felony statement filed by the People, including the right to challenge the constitutionality of his prior conviction. "His failure to object to, or controvert the use of, his prior felony conviction as a predicate felony, or request a hearing thereon, was a waiver of his right to challenge that conviction and its validity” (People v Banks, 117 AD2d 611, lv denied 67 NY2d 939, supra; see also, People v Mumit, 106 AD2d 411; People v Barnes, 99 AD2d 877; CPL 400.21 [3], [7] [b]). Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.